Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy W. Markison, via e-mail, on 7 January 2022.

The application has been amended as follows: 
Claims 1-9 and 11-18 are pending in the application.
Claim amendments are as follows:
Cancel Claims 2 and 12.

Claim amendments are as follows:
In Claim 1, line 15, following, “at least two force-focusing layers”, add – , wherein the at least two force-focusing layers comprise a first layer that includes a first plurality of force-focusing cells and a second layer that includes a second plurality of force-focusing cells, wherein the second layer is behind the first layer with respect to the club face --.
In Claim 3, line 1, following, “club of claim”, delete, “2”, and add -- 1 --.
In Claim 4, line 1, following, “club of claim”, delete, “2”, and add -- 1 --.
In Claim 5, line 1, following, “club of claim”, delete, “2”, and add -- 1 --.
In Claim 6, line 1, following, “club of claim”, delete, “2”, and add -- 1 --.
In Claim 7, line 1, following, “club of claim”, delete, “2”, and add -- 1 --.
In Claim 11, line 12, following, “layers”, add – , wherein the at least two force-focusing layers comprise a first layer that includes a first plurality of force-focusing cells and a second layer that includes a second plurality of force-focusing cells, wherein the second layer is behind the first layer with respect to the club face --.
In Claim 13, line 1, following, “clubhead of claim”, delete, “12”, and add -- 11 --.
In Claim 14, line 1, following, “clubhead of claim”, delete, “12”, and add -- 11 --.
In Claim 15, line 1, following, “clubhead of claim”, delete, “12”, and add -- 11 --.
In Claim 16, line 1, following, “clubhead of claim”, delete, “12”, and add --11 --.
In Claim 17, line 1, following, “clubhead of claim”, delete, “12”, and add -- 11 --.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a golf club head comprising a face mechanically coupled to a substantially rigid shell wherein a contact area is positioned proximal to the face and includes at least two force-focusing layers that concentrate impact forces towards a first area of the face and a support layer is juxtaposed between a first and second force focusing layers of the at least two force-focusing layers.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        7 January 2022